Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The description of figure 1 is found in the “Background” section of the instant application specification. Further, it is evident that this figure was taken from prior art reference CN 201084533 Y.
Claim Objections
Claims 1, 2, 4 and 9 are  objected to because of the following informalities:  
Claim 1 discloses “a printed circuit board PCB winding” (line 1; emphasis added). The “PCB” should be in parentheses, indicating that it is an abbreviation for the recited “printed circuit board” that precedes it.
Claim 2 discloses “a U-shaped groove is disposed between the winding body and the secondary-side wire” (lines 1-2; emphasis added). It is apparent that language, was inadvertently omitted, indicating what structure the U-shaped groove is a part of. The claim should read: “a U-shaped groove on the PCB winding is disposed between the winding body and the secondary-side wire”.
Claim 4 discloses “two side columns are disposed on each of sides, facing the PCB winding, of the first magnetic core and the second magnetic core” (lines 6-7; emphasis added). This language is awkwardly constructed. The claim should recite “two side columns are disposed facing the PCB winding, on sides of each of the first magnetic core and the second magnetic core”.
Claim 9 discloses “a first group of welding points and a second group of welding points of the planar transformer” (lines 3-4; emphasis added). The “first” and “second” groups of “welding points” were already disclosed in claim 1; therefore, the claim should recite “the first group of welding points and the second group of welding points of the planar transformer”
Appropriate correction for each of the above informalities is required.
Allowable Subject Matter
Claims 1-9 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Relevant prior art has been previously cited by the Applicant on the record, and is also cited in the concurrently attached PTO-892. Of the cited references, the most pertinent is to Zhang et al. (CN 201489982 U), Burnett et al. (EP 2682958 A1), Vinciarelli (US 10,468,181 B2), Ferencz et al. (US 2004/0032313 A1) and Zhu et al. (CN 105914011 A).
Zhang discloses planar transformer, comprising: a printed circuit board PCB winding (20), a first magnetic core (10), and a second magnetic core (11), wherein 5the PCB winding comprises a winding body, a primary-side wire, and a secondary-side wire, the winding body comprises a primary-side winding (30) and a secondary-side winding (40), 10the first magnetic core and the second magnetic core wrap two sides of the winding body to form a closed magnetic loop; and a first group of welding points (pins) electrically communicating with the primary-side 15winding is disposed at an end of the primary-side wire, a second group of welding points electrically communicating with the secondary-side winding is disposed at an end of the secondary-side wire, and the first group of welding points and the second group of welding points are used for connecting the planar transformer to an external circuit of the planar transformer. Zhang, however, does not disclose or imply a preset insulation distance between the primary-side winding and the secondary-side wire, or an insulating cover which wraps outside the first magnetic core, the second magnetic core, and the secondary-side wire.
Vinciarelli discloses a planar transformer (Title; Abstract), comprising: a printed circuit board PCB (12) winding (22-1, 22-2), a first magnetic core (14), and a second magnetic core (15), wherein 5the PCB winding comprises a winding body, a primary-side wire (22-1), and a secondary-side wire (22-2), the winding body comprises a primary-side winding (40-1) and a secondary-side  winding (40-2), (figs. 1-4B); 10the first magnetic core and the second magnetic core wrap two sides of the winding body to form a closed magnetic loop (fig. 1). Vinciarelli, however, does not disclose or teach that an insulating cover wraps outside the first magnetic core, the second magnetic core, and the secondary-side wire; and a first group of welding points electrically communicating with the primary-side 15winding is disposed at an end of the primary-side wire, a second group of welding points electrically communicating with the secondary-side winding is disposed at an end of the secondary-side wire, and the first group of welding points and the second group of welding points are used for connecting the planar transformer to an external circuit of the planar transformer.
The remaining prior art does not cure the deficiencies of Vinciarelli or Zhang. Burnett relies upon internal insulation layers and explicitly discloses that encapsulation is not desired. Ferencz discloses the PCB (204) with windings and with primary and secondary windings and first and second magnetic core (fig. 2); however, the external portion which “wraps” around the device, is the magnetic core (120A, 120B) itself (pars. 0040-0044), and is not an insulating cover. Moreover, it is evident in the prior art disclosures that inclusion of insulating layers within the planar transformers is expected to provide the shielding or protection desired, and there is no obvious or long felt need to be satisfied by combining the disclosures of the above listed art with another prior art reference to teach the insulating cover which wraps outside the first and second magnetic core and the secondary-side wire. Such a combination rejection would require improper use of hindsight reasoning.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729